Exhibit 10(a) EXECUTION COPY AMENDMENT TO NOTE PURCHASE AGREEMENT This Amendment (this "Amendment"),dated as of June 15, 2016, to the Note Purchase Agreement (the "Note Purchase Agreement") entered into by the parties hereto as of March 28, 2016, is entered into by and among NewStar Capital LLC ("NewStar"), in its capacity as portfolio manager under this agreement (the "Portfolio Manager"), Credit Suisse AG, Cayman Islands Branch ("CS"), in its capacities as Senior Commitment Party and Senior Noteholder, NewStar Capital LLC, in its capacity as the sole Junior Noteholder, Credit Suisse Securities (USA) LLC (the "Arranger"), Arch Street CLO, Ltd. (the "Issuer") and U.S. Bank National Association (the "Bank") in its capacities as Warehouse Collateral Administrator and Trustee. Capitalized terms used herein without definition shall have the meanings assigned thereto in the Note Purchase Agreement.
